Citation Nr: 1024014	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of severance of service connection for chronic 
migraine headaches.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 
2004.  

This appeal arises from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which severed service connection for 
chronic migraine headaches.  



FINDINGS OF FACT

1.  Service connection for chronic migraine headaches was 
granted in a December 2004 rating decision.  

2.  The RO did not identify any error of fact or misapply any 
law or regulation in granting service connection for chronic 
migraine headaches.  


CONCLUSION OF LAW

The December 2004 grant of service connection for migraine 
headaches was not based on clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A, 5112 (West 2002); 38 U.S.C.A. 
§ 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Although those provisions are is generally applicable to all 
claims filed on or after the date of its enactment, they are 
not applicable to CUE claims.  In Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (the Court) held that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  As a consequence, the implementing 
regulations are not for application in this matter.  

The Board additionally observes that due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2009).  In this case, the RO sent the 
Veteran a notice letter in May 2008 which informed him of the 
proposal to sever service connection for migraine headaches.  
The Veteran was provided with reasons for the proposed 
severance and notified that he could submit information or 
evidence in response.  He was informed of his right to a 
personal hearing and his right to representation.  The May 
2008 letter informed the Veteran that unless additional 
evidence was received within 60 days, service connection for 
chronic migraine headaches would be severed.  See 38 C.F.R. § 
3.114(b) (2009).  

Propriety of Severance

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d).

As a threshold matter the Board reviewed the claims folder to 
determine if the RO followed the instructions set out in 38 
C.F.R. § 3.105(d).  In May 2008 the RO issued a rating 
decision and letter to the Veteran explaining that they 
proposed to sever service connection for headaches.  The 
Veteran submitted a statement including a description of his 
symptoms of headaches in service in July 2008.  The RO issued 
rating decision severing service connection in July 2008.  
The Veteran appealed the severance.  The RO complied with the 
regulation as to notice as was explained above.  

The regulation also requires the RO comply with the 
provisions of §§ 3.114 and 3.957.  The regulation set out at 
38 C.F.R. § 3.114 outlines how to sever claims based on 
changes in the law, and is not applicable given the 
circumstances of this case.  In addition, as service 
connection was granted in December 2004, effective November 
1, 2004, and has been in effect for less than ten years the 
provisions of  38 C.F.R. § 3.957 are also not applicable.  

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the same CUE 
standard which applies to a Veteran's CUE challenge to a 
prior adverse determination under 3.105(a) is also applicable 
in the Government's severance determination under 3.105(d).  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991); Graves v. Brown, 6 
Vet. App. 166, 170 (1994) [holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)].


Unlike a CUE claim under 38 C.F.R. § 3.105(a), the evidence 
that may be considered under section 3.105(d) is not limited 
to the evidence before the RO at the time of the initial 
service connection award.  See Daniels v. Gober, 10 Vet. App. 
474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997].  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, the VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella, 10 Vet. App. at 342-43.

The evidence currently of record includes private 
hospitalization records.  Prior to service entrance in 
December 1977 the Veteran was admitted for treatment of a 
possible skull fracture.  The Veteran was seen after an 
automobile accident with pain in his head and no loss of 
consciousness.  The final diagnosis was multiple complex 
lacerations of the forehead and scattered abrasions.  

His April 1978 enlistment examination found no abnormality of 
the head or of the neurological system.  On his Report of 
Medical History, the Veteran checked having a history of 
frequent or severe headaches.  Written on the reverse was a 
note indicating he had headaches for three days after his 
head injury in an automobile accident in December 1977.  No 
additional defects were seen at service entrance in May 1978.  

The Veteran first sought treatment for headaches in service 
in August 1978.  He reported the car accident in 1977 and 
head injury.  He reported having headaches and feeling dizzy.  
The assessment was cephalgia.  Three days later he was seen 
complaining of severe frequent headaches which seemed to be 
getting worse.  He had had headaches since he fell off a pole 
during basic training.  Since that time, he had episodes of 
headaches and dizziness.  Examination revealed his 
extraocular movement was abnormal.  He developed alternating 
strabismus on superior gaze.  The examiner believed it was a 
post concussion tension headache syndrome.  Skull X-rays were 
ordered.  

The Veteran was seen again in September with complaints of 
headaches in the Emergency Room.  He reported having 
headaches for the last three months.  His headaches had 
greatly increased in severity.  The assessment was chronic 
headaches.  

January 1979 records reveal he complained of headaches.  In 
March 1981 he again was seen with complaints of headaches.  
He was given a trial of Zacterin.  In December 1982 Fiorinal 
was prescribed for headaches.  

In September 1985, he was seen on an emergency basis 
complaining of bilateral throbbing headaches, fever, chills, 
sore throat and ear pain.  He was mildly distressed and in 
tears secondary to his headache.  Seven days later he was 
seen again and a history of being seen in the Emergency Room 
for high temperature and migraines was recorded.  Improved 
upper respiratory infection was the assessment.  

May 1986 service treatment records indicate the Veteran 
reported dull pressuring type headaches.  They had occurred 
daily for five or six months.  His headaches were usually 
preceded by blurring of vision with scintillating spots.  
There were also symptoms of paresthesia and weakness of his 
left arm and leg.  While he had been stationed in Germany, 
CAT and EEG examinations had been conducted and were 
negative.  A neurological consult noted he had chronic 
headaches of mixed origin, muscle spasm and vascular.  He had 
daily headaches preceded by spots and tingling in his left 
arm and face.  He also had constant dull right frontal pain.  

September 1988 records reveal he was continuing to have 
intermittent mild headaches with occipital and neck 
discomfort.  

February and June 2004 Report of Medical History forms 
include a check mark beside the question have you ever had or 
do you now have severe or frequent headaches.  

The Veteran was examined by VA prior to service separation in 
October 2004.  The August 2004 VA examination report noted 
the Veteran had had migraines for some time.  

In February 2008, the Veteran stated he had been treated for 
a head injury in 1978 while in basic training.  He had later 
been in a wreck and again been treated for a head injury.  He 
had been treated on and off for those injuries including 
migraines.  

On VA examination conducted in February 2008, the examiner 
noted that magnetic resonance imaging (MRI) examination of 
the Veteran's brain disclosed nonspecific abnormalities.  The 
examiner assigned a diagnosis of migraine headaches.

The Veteran responded to the proposed severance in July 2008 
and submitted what he called a notice of disagreement.  He 
asserted it was a misstatement of the facts to say his 
headaches had improved.  He reported his migraines remained 
problematic throughout his military career and usually 
intensified whenever he was under stress.  Less than a year 
after leaving the service he had again been treated for his 
migraines.  

The RO, in its July 2008 severance decision, stated that the 
evidence of record failed to show that the Veteran's 
headaches were aggravated by his active duty and service 
connection for headaches based on aggravation had been 
granted incorrectly.  The May 2008 rating decision stated the 
Veteran was not treated for headaches during the last 18 
years of his military service from May 1986 and that there 
were no complaints of headaches at pre-discharge examination 
in August 2004.  

The Veteran, in his July 2008 statement, indicated he had 
migraines throughout his military service.  The August 2004 
VA examination report, of record at the time of the grant of 
service connection, include comments that the Veteran had 
"migraines for some time" or a long history of headaches.  
The Veteran also checked in February and June 2004 having 
either current headaches or history of severe frequent 
headaches.  

The Veteran is certainly competent to report symptoms of 
headaches.  38 C.F.R. § 3.159(a)(2)(2009).  His statements 
provide a basis for finding continuity of symptomatology in 
service, particularly when service records include diagnosis 
of "chronic" headaches.  In Buchanan v. Nicholson, 451 F.3d 
1331(2006) it was held that it was error to require that lay 
evidence of symptoms be accompanied by contemporaneous 
medical records.  

The RO, in severing service connection, did not identify any 
law that was misapplied or any facts which were not 
considered.  The RO explained that the fact that the Veteran 
had sustained a car accident with head injury prior to 
service was not adequately considered at the time service 
connection was granted.  However, the RO did not discuss the 
service treatment records which showed that the Veteran 
reported head injuries in service, and did not discuss 
medical statements and opinions of record which appear to 
link the Veteran's reports of headaches and migraine 
headaches to injuries the Veteran sustained during service.  
Moreover, the RO did not discuss the report of the February 
2008 VA examination, which was of record at the time of the 
2008 severance decision.  That VA examination report is 
consistent with the Veteran's reports of chronicity of 
headaches for many years in service, and is consistent with 
the Veteran's prior reports of injuries in service.  
Moreover, the diagnosis and opinion appear favorable to the 
Veteran's contention that a current migraine headache 
disorder is linked to his active service.  

Thus, it appears to the Board that the RO failed to consider 
all the evidence of record in reaching the conclusion that 
service connection should be severed.  The RO did not 
recognize or accept the Veteran's lay statements as evidence 
of headaches during the last 18 years of the Veteran's 
service.  The RO did not discuss the Veteran's reported in-
service head injuries.

CUE is the kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The Board finds that the December 2004 rating decision 
granting service connection for chronic migraine headaches 
was not clearly and unmistakably erroneous.  In the absence 
of CUE in that decision, it is not proper to sever service 
connection for migraine headaches.  Service connection for 
migraine headaches must be restored.


ORDER

Service connection for chronic migraine headaches was not 
properly severed, and restoration of service connection for 
migraine headaches is granted.  



____________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


